--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of May 13, 2008, is
by and among Certified Technologies Corporation, a Nevada corporation (the
“Parent”), Zhaoheng Investment Limited (BVI), a British Virgin Islands
corporation (the “Company”), and Guosheng Xu, the sole stockholder of the
Company signatory hereto (the “Stockholder”). Each of the parties to this
Agreement are individually referred to herein as a “Party” and collectively, as
the “Parties.”


BACKGROUND


The Company has one common share (including any future shares acquired by the
Stockholder and any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right granted to the
Stockholder relating to transactions on or before the date hereof, the “Company
Stock”) issued and outstanding, which is held by the Stockholder. The
Stockholder has agreed to transfer his share of Company Stock in exchange for
the issuance of an aggregate of 69,686,970 shares of the Common Stock, par value
$0.001 per share, of the Parent (the “Parent Stock”),  which Parent Stock shall
be issued to Embedded Internet Solutions Limited, a Cayman Islands company
wholly-owned by the Stockholder (“Embedded Internet”).  The Parent Stock,
together with 572,170 shares of Common Stock acquired by Embedded Internet
pursuant to the Stock Purchase Agreement dated as of May 13, 2008 by and among
Michael Friess, Sanford Schwartz and Embedded Internet, constitute approximately
98% of the issued and outstanding common stock of the Parent on a fully-diluted
basis as of and immediately after the Closing as defined in Section 1.02. The
number of shares of Parent Stock to be received by Embedded Internet, as nominee
for the Stockholder, is listed opposite the Stockholder’s name on Exhibit A
attached to this Agreement. The aggregate number of shares of Parent Stock that
is reflected on Exhibit A is referred to herein as the “Shares”.


The exchange of Company Stock for Parent Stock is intended to constitute a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986 (the “Code”), as amended or such other tax free
reorganization exemptions that may be available under the Code.


The Board of Directors of the Parent and the Company have determined that it is
desirable to effect this plan of reorganization and share exchange.


AGREEMENT


NOW, THEREFORE, the parties agree as follows:


ARTICLE I


Exchange of Shares


SECTION 1.01.    Exchange by Stockholder. At the Closing, the Stockholder shall
sell, transfer, convey, assign and deliver to the Parent its Company Stock free
and clear of all Liens (as defined below) in exchange for the Parent Stock
listed on Exhibit A opposite the Stockholder’s name.


SECTION 1.02.    Closing. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place at the offices of
Kramer Levin Naftalis & Frankel LLP in New York, NY commencing at 9:00 a.m.
local time on the second business day following the satisfaction or waiver of
all conditions to the obligations of the parties to consummate the Transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself), or such other date and time
as the parties may mutually determine (the “Closing Date”).
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
ARTICLE II


Representations and Warranties of Stockholders


The Stockholder hereby represents and warrants to the Parent with respect to
himself, as follows:


SECTION 2.01.   Good Title. The Stockholder is the record and beneficial owner,
and has good title to its Company Stock, with the right and authority to sell
and deliver such Company Stock. Upon registering of the Parent as the new owner
of such Company Stock in the share register of members of the Company, the
Parent will receive good title to such Company Stock, free and clear of all
liens, security interests, pledges, equities and claims of any kind, voting
trusts, stockholder agreements and other encumbrances (collectively, “Liens”).


SECTION 2.02.    Organization.   The Stockholder is duly incorporated and
validly existing as a company under the laws of the Cayman Islands.


SECTION 2.03.     Power and Authority. This Agreement constitutes a legal, valid
and binding obligation of the Stockholder, enforceable against such Stockholder
in accordance with the terms hereof.


SECTION 2.04.    No Conflicts. The execution and delivery of this Agreement by
the Stockholder and the performance by the Stockholder of his obligations
hereunder in accordance with the terms hereof: (i) will not require the consent
of any third party or any federal, state, local or foreign government or any
court of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Stockholder and (iii) will not violate or
breach any contractual obligation to which such Stockholder is a party.


SECTION 2.05.    No Finder’s Fee. The Stockholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions.


  SECTION 2.06.    Purchase Entirely for Own Account. The Parent Stock proposed
to be acquired by the Stockholder hereunder will be acquired for investment for
the account of Embedded Internet, a entity wholly-owned by the Stockholder, and
not with a view to the resale or distribution of any part thereof, and the
Stockholder has no present intention of selling or otherwise distributing the
Parent Stock, except in compliance with applicable securities laws.


SECTION 2.07.    Available Information. The Stockholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Parent.


SECTION 2.08.      Restricted Securities. The Stockholder understands that the
Parent Stock is characterized as “restricted securities” under the Securities
Act inasmuch as this Agreement contemplates that, if acquired by the Stockholder
pursuant hereto, the Parent Stock would be acquired in a transaction not
involving a public offering. The Stockholder further acknowledges that if the
Parent Stock is issued to Embedded Internet in accordance with the provisions of
this Agreement, such Parent Stock may not be resold without registration under
the Securities Act or the existence of an exemption therefrom. The Stockholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 2.09.    Legends. It is understood that the Parent Stock will bear the
following legend or one that is substantially similar to the following legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.


SECTION 2.10.    Accredited Investor. The Stockholder is an “accredited
investor” within the meaning of Rule 501 under the Securities Act.




ARTICLE III


Representations and Warranties of the Company


The Company represents and warrants to the Parent that, except as set forth in
the Company Disclosure Letter (as defined below, and regardless of whether or
not the Company Disclosure Letter is referenced below with respect to any
particular representation or warranty), which will be delivered by the Company
to the Parent concurrently herewith (the “Company Disclosure Letter”):


SECTION 3.01.    Organization, Standing and Power. Each of the Company and its
subsidiaries (the “Company Subsidiaries”) is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”).
The Company and each Company Subsidiary is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties make such qualification necessary except where the failure to so
qualify would not reasonably be expected to have a Company Material Adverse
Effect. The Company has delivered to the Parent true and complete copies of the
memorandum and articles of association of the Company and such other constituent
instruments of the Company as may exist, each as amended to the date of this
Agreement (as so amended, the “Company Constituent Instruments”), and the
comparable charter, organizational documents and other constituent instruments
of each Company Subsidiary, in each case as amended through the date of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.02.    Company Subsidiaries; Equity Interests.


(a)    The Company Disclosure Letter lists each Company Subsidiary and its
jurisdiction of organization. Except as specified in the Company Disclosure
Letter, all the outstanding shares of capital stock or equity investments of
each Company Subsidiary have been validly issued and are fully paid and
nonassessable and are as of the date of this Agreement owned by the Company, by
another Company Subsidiary or by the Company and another Company Subsidiary,
free and clear of all Liens.


(b)    Except for its interests in the Company Subsidiaries, the Company does
not as of the date of this Agreement own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.


SECTION 3.03.   Capital Structure. The authorized share capital of the Company
consists of 50,000 shares of capital stock, par value US$1.00.  As of the date
hereof, one share of Common Stock is issued and outstanding. Except as set forth
above, no shares or other voting securities of the Company are issued, reserved
for issuance or outstanding. Except as specified in the Company Disclosure
Letter, the Company is the sole record and beneficial owner of all of the issued
and outstanding capital stock of each Company Subsidiary. All outstanding shares
of the capital stock of the Company and each Company Subsidiary are duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporate laws of the British Virgin Islands, the Company
Constituent Instruments or any Contract (as defined in Section 3.05) to which
the Company is a party or otherwise bound. Except as set forth in this section
3.03 and in the Company Disclosure Letter, there are not any bonds, debentures,
notes or other indebtedness of Company or any Company Subsidiary having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of Company Stock or the common
stock of any Company Subsidiary may vote (“Voting Company Debt”). Except as set
forth above, as of the date of this Agreement, there are not any options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which the Company or any
Company Subsidiary is a party or by which any of them is bound (i) obligating
the Company or any Company Subsidiary to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or any
Company Subsidiary or any Voting Company Debt, (ii) obligating the Company or
any Company Subsidiary to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company or of any Company Subsidiary. Except as set
forth in the Company Disclosure Letter, as of the date of this Agreement, there
are not any outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of capital stock of Parent.


SECTION 3.04.    Authority; Execution and Delivery; Enforceability. The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.05.    No Conflicts; Consents.


(a)    Except as set forth in the Company Disclosure Letter, the execution and
delivery by the Company of this Agreement does not, and the consummation of the
Transactions and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of the Company
or any Company Subsidiary under, any provision of (i) the Company Constituent
Instruments or the comparable charter or organizational documents of any Company
Subsidiary, (ii) any material contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (a “Contract”) to
which the Company or any Company Subsidiary is a party or by which any of their
respective properties or assets is bound or (iii) subject to the filings and
other matters referred to in Section 3.05(b), any material judgment, order or
decree (“Judgment”) or material Law applicable to the Company or any Company
Subsidiary or their respective properties or assets, other than, in the case of
clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.


(b)    Except as set forth in the Company Disclosure Letter and except for
required filings with the Securities and Exchange Commission (the “SEC”) and
applicable “Blue Sky” or state securities commissions, no material consent,
approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company or
any Company Subsidiary in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.


SECTION 3.06.    Taxes.


(a)    Each of the Company and each Company Subsidiary has timely filed, or has
caused to be timely filed on its behalf, all Tax Returns required to be filed by
it, and all such Tax Returns are true, complete and accurate, except to the
extent any failure to file or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. All Taxes shown to be due on
such Tax Returns, or otherwise owed, have been timely paid, except to the extent
that any failure to pay, individually or in the aggregate, has not had and would
not reasonably be expected to have a Company Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.


(b)    The Company Financial Statements (as defined in Section 3.15) reflect an
adequate reserve for all Taxes payable by the Company and the Company
Subsidiaries (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against the Company
or any Company Subsidiary, and no requests for waivers of the time to assess any
such Taxes are pending, except to the extent any such deficiency or request for
waiver, individually or in the aggregate, has not had and would not reasonably
be expected to have a Company Material Adverse Effect.


(c)    For purposes of this Agreement:


“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.


SECTION 3.07.    Benefit Plans.


(a)    Except as set forth in the Company Disclosure Letter, the Company does
not have or maintain any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Company or any Company
Subsidiary (collectively, “Company Benefit Plans”). Except as set forth in the
Company Disclosure Letter, as of the date of this Agreement there are not any
severance or termination agreements or arrangements between the Company or any
Company Subsidiary and any current or former employee, officer or director of
the Company or any Company Subsidiary, nor does the Company or any Company
Subsidiary have any general severance plan or policy.


(b)    Since December 31, 2007, there has not been any adoption or amendment in
any material respect by the Company or any Company Subsidiary of any Company
Benefit Plan.


SECTION 3.08.    Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (“Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or the Shares or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect. Neither the Company nor any subsidiary, nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.


SECTION 3.09.    Compliance with Applicable Laws. The Company and the Company
Subsidiaries are in compliance with all applicable Laws, including those
relating to occupational, health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
Except as set forth in the Company Disclosure Letter, the Company has not
received any written communication during the past two years from a Governmental
Entity that alleges that the Company is not in compliance in any material
respect with any applicable Law. This Section 3.09 does not relate to matters
with respect to Taxes, which are the subject of Section 3.06.


SECTION 3.10.    Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.11.    Contracts. Except as disclosed in the Company Disclosure
Letter, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Company and its subsidiaries taken as a whole. Neither the Company nor
any Company Subsidiary is in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Company Material Adverse Effect.


SECTION 3.12.    Title to Properties. Except as set forth in the Disclosure
Letter, the Company and the Company Subsidiaries do not own any real property.
Each of the Company and the Company Subsidiaries has sufficient title to, or
valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which the Company or any of the Company Subsidiaries has leasehold
interests, are free and clear of all Liens other than those set forth in the
Company Disclosure Letter and except for Liens that, in the aggregate, do not
and will not materially interfere with the ability of the Company and the
Company Subsidiaries to conduct business as currently conducted.


SECTION 3.13.    Intellectual Property. The Company and the Company Subsidiaries
own, or are validly licensed or otherwise have the right to use, all patents,
patent rights, trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, copyrights and other proprietary
intellectual property rights and computer programs (collectively, “Intellectual
Property Rights”) which are material to the conduct of the business of the
Company and the Company Subsidiaries taken as a whole. The Company Disclosure
Letter sets forth a description of all Intellectual Property Rights which are
material to the conduct of the business of the Company and the Company
Subsidiaries taken as a whole. There are no claims pending or, to the knowledge
of the Company, threatened that the Company or any of the Company Subsidiaries
is infringing or otherwise adversely affecting the rights of any person with
regard to any Intellectual Property Right. To the knowledge of the Company, no
person is infringing the rights of the Company or any of the Company
Subsidiaries with respect to any Intellectual Property Right.


SECTION 3.14.    Labor Matters. Except as set forth in the Company Disclosure
Letter, there are no collective bargaining or other labor union agreements to
which the Company or any of the Company Subsidiaries is a party or by which any
of them is bound. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company.


SECTION 3.15.    Financial Statements. Prior to the Closing the Company will
deliver to the Parent its audited consolidated financial statements for the
fiscal years ended December 31, 2007, and 2006 (collectively, the “Company
Financial Statements”). Upon delivery, the Company Financial Statements will
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
indicated. The Company Financial Statements will fairly present in all material
respects the financial condition and operating results of the Company, as of the
dates, and for the periods, indicated therein. The Company will not have any
material liabilities or obligations, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to December
31, 2007, and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in the Company Financial Statements, which, in both
cases, individually and in the aggregate would not be reasonably expected to
result in a Company Material Adverse Effect.


SECTION 3.16.    Insurance. Except as set forth in the Company Disclosure
Letter, the Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 losses and risks in accordance with any applicable laws under their respective
jurisdictions of organization and in such amounts as are customary in the
businesses in which the Company and its subsidiaries are engaged and in the
geographic areas where they engage in such businesses. The Company has no reason
to believe that it will not be able to renew its and its subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s and such subsidiaries’ respective
lines of business.


SECTION 3.17.    Transactions With Affiliates and Employees. Except as set forth
in the Company Disclosure Letter and Company Financial Statements, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


SECTION 3.18.    Internal Accounting Controls. The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company,
including its subsidiaries, is made known to the officers by others within those
entities. The Company’s officers have evaluated the effectiveness of the
Company’s controls and procedures. Since December 31, 2007, there have been no
significant changes in the Company’s internal controls or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.


SECTION 3.19.    Solvency. Based on the financial condition of the Company as of
the closing date (and assuming that the closing shall have occurred), (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


SECTION 3.20.    Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of the British Virgin Islands that
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
is or could become applicable to the Stockholder as a result of the Stockholder
and the Company fulfilling their obligations or exercising their rights under
this Agreement, including, without limitation, the issuance of the Shares and
the Stockholder’s ownership of the Shares.


SECTION 3.21.   No Additional Agreements. The Company does not have any
agreement or understanding with the Stockholder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.


SECTION 3.22.    Investment Company. The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


SECTION 3.23.    Disclosure. All disclosure provided to the Stockholder
regarding the Company, its business and the transactions contemplated hereby,
furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.


SECTION 3.24.    Information Supplied. None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in the
notice that is required to be sent to the stockholders of the Parent pursuant to
Rule 14f-1 (the “14f-1 Notice”) promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”) will, at the date it is first mailed to the Parent’s
stockholders, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.


SECTION 3.25.    Absence of Certain Changes or Events. Except as disclosed in
the Company Financial Statements or in the Company Disclosure Letter, from
December 31, 2007 to the date of this Agreement, the Company has conducted its
business only in the ordinary course, and during such period there has not been:


(a)    any change in the assets, liabilities, financial condition or operating
results of the Company or any Company Subsidiary, except changes in the ordinary
course of business that have not caused, in the aggregate, a Company Material
Adverse Effect;


(b)    any damage, destruction or loss, whether or not covered by insurance,
that would have a Company Material Adverse Effect;


(c)    any waiver or compromise by the Company or any Company Subsidiary of a
valuable right or of a material debt owed to it;


(d)    any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company or any Company Subsidiary, except in
the ordinary course of business and the satisfaction or discharge of which would
not have a Company Material Adverse Effect;


(e)    any material change to a material Contract by which the Company or any
Company Subsidiary or any of its respective assets is bound or subject;


(f)    any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company or any Company Subsidiary, with respect to any of its
material properties or assets, except liens for taxes not yet due or payable and
liens that arise in the ordinary course of business and do not materially impair
the Company’s or such Company Subsidiary’s ownership or use of such property or
assets;
 
 
 
 

--------------------------------------------------------------------------------

 

 
(g)    any loans or guarantees made by the Company or any Company Subsidiary to
or for the benefit of its employees, officers or directors, or any members of
their immediate families, other than travel advances and other advances made in
the ordinary course of its business;


(h)    any alteration of the Company’s method of accounting or the identity of
its auditors;


(i)    any declaration or payment of dividend or distribution of cash or other
property to Stockholders or any purchase, redemption or agreements to purchase
or redeem any shares of Company Stock;


(j)    any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Company stock option plans; or


(k)    any arrangement or commitment by the Company or any Company Subsidiary to
do any of the things described in this Section 3.25.


SECTION 3.26.    No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Company, its
subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.


SECTION 3.27.    Compliance with PRC Anti-Corruption Laws. Neither the Company,
nor any of its subsidiaries, nor, to the Company’s knowledge, any director,
officer, agent, employee or other person acting on behalf of the Company or any
of its subsidiaries has, in the course of its actions for, or on behalf of, the
Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of applicable People’s Republic of China (“PRC”) laws; or (iv) made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.



ARTICLE IV


Representations and Warranties of the Parent


The Parent represents and warrants to the Stockholder and the Company that,
except as set forth in the reports, schedules, forms, statements and other
documents filed by Parent with the SEC and publicly available prior to the date
of the Agreement (the “Filed Parent SEC Documents”) or in the letter, which will
be delivered by the Parent to the Company and the Stockholder concurrently
herewith (the “Parent Disclosure Letter”):
 
SECTION 4.01.    Organization, Standing and Power. Parent is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on Parent, a material adverse effect
on the ability of Parent to perform its obligations under this Agreement or on
the ability of Parent to consummate the Transactions (a “Parent Material Adverse
Effect”). Parent is duly qualified to do business in each jurisdiction where the
nature of its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. Parent has delivered to the
Company true and complete copies of the certificate of incorporation of Parent,
as amended to the date of this Agreement (as so amended, the “Parent Charter”),
and the Bylaws of Parent, as amended to the date of this Agreement (as so
amended, the “Parent Bylaws”).
  
SECTION 4.02.    Subsidiaries; Equity Interests. Parent does not own, directly
or indirectly, any capital stock, membership interest, partnership interest,
joint venture interest or other equity interest in any person.
 
SECTION 4.03.    Capital Structure. The authorized capital stock of the Parent
consists of Seven Hundred Eighty Million (780,000,000) shares of Parent Common
Stock, par value $0.001 per share, and Twenty Million (20,000,000) shares of
preferred stock, par value $0.001 per share. As of the date hereof, (i) Two
Million Six Thousand Twenty Nine (2,006,029) shares of Parent Common Stock are
issued and outstanding, and (ii) no shares of Parent Common Stock or preferred
stock are held by the Parent in its treasury. Except as set forth above, no
shares of capital stock or other voting securities of Parent were issued,
reserved for issuance or outstanding. All outstanding shares of the capital
stock of Parent are, and all such shares that may be issued prior to the date
hereof will be when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the General Corporation Law of the State of
Nevada, the Parent Charter, the Parent Bylaws or any Contract to which Parent is
a party or otherwise bound. There are not any bonds, debentures, notes or other
indebtedness of Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Parent Common Stock may vote (“Voting Parent Debt”). Except as set
forth above, as of the date of this Agreement, there are not any options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which Parent is a party
or by which it is bound (i) obligating Parent to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, Parent or
any Voting Parent Debt, (ii) obligating Parent to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking or (iii) that give any person the right to receive
any economic benefit or right similar to or derived from the economic benefits
and rights occurring to holders of the capital stock of the Parent. As of the
date of this Agreement, there are not any outstanding contractual obligations of
Parent to repurchase, redeem or otherwise acquire any shares of capital stock of
Parent. Except as set forth in Schedule 4.03,   the Parent is not a party to any
agreement granting any securityholder of the Parent the right to cause the
Parent to register shares of the capital stock or other securities of the Parent
held by such securityholder under the Securities Act. The stockholder list to be
provided at closing to the Company shall be a current shareholder list generated
by its stock transfer agent, and such list shall accurately reflect all of the
issued and outstanding shares of the Parent’s Common Stock.
  
SECTION 4.04.    Authority; Execution and Delivery; Enforceability. The
execution and delivery by the Parent of this Agreement and the consummation by
the Parent of the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Transactions have been duly authorized and approved by the Board of Directors of
the Parent and no other corporate proceedings on the part of the Parent are
necessary to authorize this Agreement and the Transactions. This Agreement
constitutes a legal, valid and binding obligation of the Parent, enforceable
against the Parent in accordance with the terms hereof.
 
SECTION 4.05.    No Conflicts; Consents.
 
(a)    Except as set forth in the Parent Disclosure Letter, the execution and
delivery by Parent of this Agreement, does not, and the consummation of
Transactions and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any Lien upon any of the properties
or assets of Parent under, any provision of (i) Parent Charter or Parent Bylaws,
(ii) any material Contract to which Parent is a party or by which any of its
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 4.05(b), any material Judgment or material Law applicable
to Parent or its properties or assets, other than, in the case of clauses (ii)
and (iii) above, any such items that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Parent Material Adverse
Effect.
 
(b)    No Consent of, or registration, declaration or filing with, or permit
from, any Governmental Entity is required to be obtained or made by or with
respect to Parent in connection with the execution, delivery and performance of
this Agreement or the consummation of the Transactions, other than the (A)
filing with the SEC of a 14f-1 Notice and (B) filing with the SEC of reports
under Sections 13 and 16 of the Exchange Act, and (C) filings under state “blue
sky” laws, as may be required in connection with this Agreement and the
Transactions.
 
SECTION 4.06.    SEC Documents; Undisclosed Liabilities.
 
(a)    Parent has filed all reports, schedules, forms, statements and other
documents required to be filed by Parent with the SEC since June 30, 2007,
pursuant to Sections 13(a), 14 (a) and 15(d) of the Exchange Act (the “Parent
SEC Documents”).
 
(b)    As of its respective filing date, each Parent SEC Document complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of Parent included in the Parent SEC Documents comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the GAAP (except, in the case of unaudited
statements, as permitted by the rules and regulations of the SEC) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present the consolidated financial position of Parent
and its consolidated subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods shown (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)    Except as set forth in the Filed Parent SEC Documents, Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of Parent or
in the notes thereto. The Parent Disclosure Letter sets forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the parent) due after the date hereof. As
of the date hereof the Parent has total liabilities of less than $35,000, all of
which liabilities shall be paid off at or prior to the Closing and shall in no
event remain liabilities of the Parent, the Company or the Stockholder following
the Closing.
 
SECTION 4.07.    Information Supplied. None of the information supplied or to be
supplied by Parent for inclusion or incorporation by reference in the 14f-1
Notice will, at the date it is first mailed to the Parent’s stockholders,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
 
SECTION 4.08.    Absence of Certain Changes or Events. Except as disclosed in
the Filed Parent SEC Documents or in the Parent Disclosure Letter, from the date
of the most recent audited financial statements included in the Filed Parent SEC
Documents to the date of this Agreement, Parent has conducted its business only
in the ordinary course, and during such period there has not been:
 
(a)    any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b)    any damage, destruction or loss, whether or not covered by insurance,
that would have a Parent Material Adverse Effect;
 
(c)    any waiver or compromise by the Parent of a valuable right or of a
material debt owed to it;
   
(d)    any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Parent, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Parent
Material Adverse Effect;
 
(e)    any material change to a material Contract by which the Parent or any of
its assets is bound or subject;
 
(f)    any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g)    any resignation or termination of employment of any officer of the
Parent;
 
(h)    any mortgage, pledge, transfer of a security interest in, or lien,
created by the Parent, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and do not materially impair the Parent’s ownership
or use of such property or assets;
 
(i)    any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(j)    any declaration, setting aside or payment or other distribution in
respect of any of the Parent’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Parent;
 
(k)    any alteration of the Parent’s method of accounting or the identity of
its auditors;
 
(l)    any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Parent stock option plans; or
 
(m)    any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.
 
SECTION 4.09.    Taxes.
 
(a)   Except as set forth in Schedule 4.09, Parent has timely filed, or has
caused to be timely filed on its behalf, all Tax Returns required to be filed by
it, and all such Tax Returns are true, complete and accurate, except to the
extent any failure to file or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect. All Taxes shown to be due on
such Tax Returns, or otherwise owed, has been timely paid, except to the extent
that any failure to pay, individually or in the aggregate, has not had and would
not reasonably be expected to have a Parent Material Adverse Effect.
 
(b)   The most recent financial statements contained in the Filed Parent SEC
Documents reflect an adequate reserve for all Taxes payable by Parent (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements. No deficiency with respect to any Taxes has
been proposed, asserted or assessed against Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
 
(c)    There are no Liens for Taxes (other than for current Taxes not yet due
and payable) on the assets of Parent. Parent is not bound by any agreement with
respect to Taxes.
 
SECTION 4.10.    Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the Filed Parent SEC Documents
to the date of this Agreement, there has not been any adoption or amendment in
any material respect by Parent of any collective bargaining agreement or any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of
Parent (collectively, “Parent Benefit Plans”). As of the date of this Agreement
there are not any employment, consulting, indemnification, severance or
termination agreements or arrangements between the Parent and any current or
former employee, officer or director of the Parent, nor does the Parent have any
general severance plan or policy.
 
SECTION 4.11.    ERISA Compliance; Excess Parachute Payments. The Parent does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3(1) of ERISA) or any other Parent Benefit Plan for the benefit of any current
or former employees, consultants, officers or directors of Parent.
 
SECTION 4.12.    Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
the Shares or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Parent Material
Adverse Effect. Neither the Parent nor any subsidiary, nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
SECTION 4.13.    Compliance with Applicable Laws. Parent is in compliance with
all applicable Laws, including those relating to occupational health and safety
and the environment, except for instances of noncompliance that, individually
and in the aggregate, have not had and would not reasonably be expected to have
a Parent Material Adverse Effect. Except as set forth in the Filed Parent SEC
Documents or in the Parent Disclosure Letter, Parent has not received any
written communication during the past two years from a Governmental Entity that
alleges that Parent is not in compliance in any material respect with any
applicable Law. The Parent is in compliance with all effective requirements of
the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.
This Section 4.13 does not relate to matters with respect to Taxes, which are
the subject of Section 4.09.
 
SECTION 4.14.    Contracts. Except as disclosed in the Parent Filed SEC
Documents, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Parent taken as a whole. Parent is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.15.    Title to Properties. Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Parent has leasehold interests, are free and clear of all Liens
other than those set forth in the Parent Disclosure Letter and except for Liens
that, in the aggregate, do not and will not materially interfere with the
ability of the Parent to conduct business as currently conducted. Parent has
complied in all material respects with the terms of all material leases to which
it is a party and under which it is in occupancy, and all such leases are in
full force and effect. Parent enjoys peaceful and undisturbed possession under
all such material leases.
 
SECTION 4.16.    Intellectual Property. Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole. The
Parent Disclosure Letter sets forth a description of all Intellectual Property
Rights which are material to the conduct of the business of the Parent taken as
a whole. Except as set forth in the Parent Disclosure Letter no claims are
pending or, to the knowledge of the Parent, threatened that the Parent is
infringing or otherwise adversely affecting the rights of any person with regard
to any Intellectual Property Right. To the knowledge of the Parent, no person is
infringing the rights of the Parent with respect to any Intellectual Property
Right.
 
SECTION 4.17.    Labor Matters. There are no collective bargaining or other
labor union agreements to which the Parent is a party or by which it is bound.
No material labor dispute exists or, to the knowledge of the Parent , is
imminent with respect to any of the employees of the Parent.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 4.18.    Market Makers. The Parent has at least two market makers for
its shares of Common Stock and such market makers have obtained all permits and
made all filings necessary in order for such market makers to continue as market
makers of the Parent.
 
SECTION 4.19.    Transactions With Affiliates and Employees. Except as set forth
in the Filed Parent SEC Documents and Parent Disclosure Letter, none of the
officers or directors of the Parent and, to the knowledge of the Parent, none of
the employees of the Parent is presently a party to any transaction with the
Parent or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
  
SECTION 4.20.    Internal Accounting Controls. The Parent maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Parent has established disclosure controls and
procedures for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities. The Parent’s officers have evaluated
the effectiveness of the Parent’s controls and procedures. Since December 31,
2007, there have been no significant changes in the Parent’s internal controls
or, to the Parent’s knowledge, in other factors that could significantly affect
the Parent’s internal controls.
 
SECTION 4.21.    Solvency. Based on the financial condition of the Parent as of
the closing date (and assuming that the closing shall have occurred), (i) the
Parent’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Parent’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Parent’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Parent, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Parent, together with the proceeds the Parent would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Parent does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
SECTION 4.22.    Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Stockholder as a result of the Stockholder and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Shares and the
Stockholder’s ownership of the Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 4.23.    No Additional Agreements. The Parent does not have any
agreement or understanding with the Stockholder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.
 
SECTION 4.24.    Investment Company. The Parent is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.25.    Disclosure. All disclosure provided to the Stockholder
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
SECTION 4.26.    Certain Registration Matters. The Parent has not granted or
agreed to grant to any person any rights (including “piggy-back” registration
rights) to have any securities of the Parent registered with the SEC or any
other governmental authority that have not been satisfied.
 
SECTION 4.27.    Listing and Maintenance Requirements. The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Parent Stock on the trading market on which the Parent Stock are
currently listed or quoted. The issuance and sale of the Shares under this
Agreement does not contravene the rules and regulations of the trading market on
which the Parent Stock are currently listed or quoted, and no approval of the
stockholders of the Parent is required for the Parent to issue and deliver to
the Stockholder the Shares contemplated by this Agreement.
 
SECTION 4.28.    No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Parent, its subsidiaries
or their respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Parent under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Parent of its Common Stock and which has
not been publicly announced.
 
SECTION 4.29.    Foreign Corrupt Practices. Neither the Parent, nor any of its
subsidiaries, nor, to the Parent’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Parent or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Parent
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.


SECTION 4.30.      Stockholder Approval.  No stockholder approval is required by
the stockholders of Parent under Nevada law to approve this Agreement and the
consummation of the transactions contemplated by this Agreement.


 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE V


Deliveries
 
SECTION 5.01.    Deliveries of the Stockholder.
 
(a)    Concurrently herewith the Stockholder is delivering to the Parent this
Agreement executed by the Stockholder.
 
(b)    On the Closing Date, the Stockholder shall deliver to the Parent:
 
(i)  
certificates representing its Company Stock; and

 
(ii)  
duly executed instruments of transfer by the Stockholder of its Company Stock to
the Parent.

 
SECTION 5.02.    Deliveries of the Parent.
 
(a)    Concurrently herewith, the Parent is delivering:
 
(i)  
to Stockholder and to the Company, a copy of this Agreement executed by Parent;

 
(ii)  
to the Company, a certificate from the Parent, signed by its Secretary or
Assistant Secretary certifying that the attached copies of the Parent Charter,
Parent Bylaws and resolutions of the Board of Directors of the Parent approving
the Agreement and the Transactions, are all true, complete and correct and
remain in full force and effect;

 
(b)    At or prior to the Closing, the Parent shall deliver:
 
(i)  
to the Company, a letter of resignation of Michael Friess, Chloe DiVita and
Sanford Schwartz from all offices they hold with the Parent, as applicable,
effective upon the Closing and from their position as a director of the Parent
effective upon the Closing;

 
(ii)  
to the Company, evidence of the election (A) of the Stockholder as a director of
the Parent and (B) of the Stockholder as the Chief Executive Officer of the
Parent effective upon the Closing;

 
(iii)  
to the Company, such pay-off letters and releases relating to liabilities as the
Company shall request and such pay-off letters and releases shall be in form and
substance satisfactory to the Company; and

 
(iv)  
to the Company the results of UCC, judgment lien and tax lien searches with
respect to the Parent, the results of which indicate no liens on the assets of
the Parent.



   (c)    On the Closing Date, the Parent shall deliver:
 
(i)  
to Stockholder, certificates representing the new shares of Parent Common Stock
issued to Embedded Internet as set forth on Exhibit A ; and

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)  
to the Company, consent letters of the accounting firms of Parent confirming
each such firm’s respective consent to the use by the Parent of reports prepared
by such firm regarding the financial statements of the Parent in all future
registration statements filed with the SEC.

 
SECTION 5.03.    Deliveries of the Company.
 
Concurrently herewith, the Company is delivering to the Parent:
 

 
(a)
this Agreement executed by Company; and

 

 
(b)   
a certificate from the Company, signed by its authorized officer certifying that
the attached copies of the Company Constituent Instruments and resolutions of
the Board of Directors of the Company approving the Agreement and the
Transactions are all true, complete and correct and remain in full force and
effect.

 
ARTICLE VI


Conditions to Closing


SECTION 6.01.    Stockholder and Company Conditions Precedent. The obligations
of the Stockholder and the Company to enter into and complete the Closing is
subject, at the option of the Stockholder and the Company, to the fulfillment on
or prior to the Closing Date of the following conditions:
 
(a)    Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
The Parent shall have delivered to the Stockholder and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b)    Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Stockholder, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Parent or the Company.
   
 (c)    No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2007
which has had or is reasonably likely to cause a Parent Material Adverse Effect.
 
(d)    Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of the Company and the Parent, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to the Stockholder in their sole and absolute
discretion.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)    SEC Reports. The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.
 
(f)    OTCBB Quotation. The Parent shall have maintained its status as a Company
whose common stock is quoted on the Over-the-Counter Bulletin Board and no
reason shall exist as to why such status shall not continue immediately
following the Closing.
 
(g)    Deliveries. The deliveries specified in Section 5.02 shall have been made
by the Parent.
 
(h)    No Suspensions of Trading in Parent Stock; Listing. Trading in the Parent
Stock shall not have been suspended by the SEC or any trading market (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement, and the Parent Stock shall have been at
all times since such date listed for trading on a trading market.
 
(i)    Satisfactory Completion of Due Diligence. The Company and the Stockholder
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Stockholder in their sole and absolute discretion.
 
(j)    Delivery of Audit Report and Financial Statements. The Company shall have
completed the Company Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal years ended December 31, 2007
and 2006.


    (k)    Debt Settlement Agreements.  The Parent shall have satisfied its
obligations (the “Obligations”) under the (i) Debt Settlement Agreement dated as
of January 31, 2008 by and between the Company and GKD-USA, Inc., (ii) Debt
Settlement Agreement dated as of March 1, 2007 by and between the Company and
Dolphin Staffing, (iii) Debt Settlement Agreement dated as of March 1, 2007 by
and between the Company and Kennon Rothchild IRA, and (iv) Debt Settlement
Agreement dated as of February 6, 2007 by and between the Company and Nikolai &
Mersereau (collectively, the “Settlements”) and shall have provided evidence of
the satisfaction of such Obligations acceptable to the Company in its sole
discretion.


SECTION 6.02.    Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing is subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.
 
(a)    Representations and Covenants. The representations and warranties of the
Stockholder and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Stockholder and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Stockholder and the Company on or prior to the Closing Date. The Company
shall have delivered to the Parent, if requested, a certificate, dated the
Closing Date, to the foregoing effect.
 
(b)    Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Parent, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Parent.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2007
which has had or is reasonably likely to cause a Company Material Adverse
Effect.
   
(d)    Deliveries. The deliveries specified in Section 5.01 and Section 5.03
shall have been made by the Stockholder and the Company, respectively.
 
(e)    Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the capital stock of the Company and the Parent, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to the Parent in its sole and absolute discretion.
 
(f)    Satisfactory Completion of Due Diligence. The Parent shall have completed
its legal, accounting and business due diligence of the Company and the
Stockholder and the results thereof shall be satisfactory to the Parent in its
sole and absolute discretion.
 
(g)    Delivery of Audit Report and Financial Statements. The Company shall have
completed the Company Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal years ended December 31, 2007
and 2006. The form and substance of the Financial Statements shall be
satisfactory to the Parent in its sole and absolute discretion.
 
ARTICLE VII


Covenants


SECTION 7.01.    Blue Sky Laws. Parent shall take any action (other than
qualifying to do business in any jurisdiction in which it is not now so
qualified) required to be taken under any applicable state securities laws in
connection with the issuance of Parent Stock in connection with this Agreement.
 
SECTION 7.02.    Public Announcements. Parent and the Company will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange.
 
SECTION 7.03.    Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.04.    Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 7.05.    Conduct of Business.   During the period from the date hereof
through the Closing Date, Parent and the Company shall carry on their respective
businesses in the ordinary and usual course consistent with past practice.
 
SECTION 7.06.    Exclusivity. The Parent shall not (i) solicit, initiate, or
encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities of the Parent,
or any assets of the Parent (including any acquisition structured as a merger,
consolidation, share exchange or other business combination), (ii) participate
in any discussions or negotiations regarding, furnish any information with
respect to, assist or participate in, or facilitate in any other manner any
effort or attempt by any person to do or seek any of the foregoing, or (iii)
take any other action that is inconsistent with the Transactions and that has
the effect of avoiding the Closing contemplated hereby. The Parent shall notify
the Company immediately if any person makes any proposal, offer, inquiry, or
contact with respect to any of the foregoing.
  
SECTION 7.07.    Filing of 8-K and Press Release. As soon as practicable
following the Closing Date, the Company shall provide the Parent and the
Stockholder with a draft of the current report on Form 8-K that is reasonably
acceptable to the Parent and the Stockholder that the Parent shall file, within
four business days of the Closing Date and attaching as exhibits all relevant
agreements with the SEC disclosing the terms of this Agreement and other
requisite disclosure regarding the Transactions and including the requisite
audited consolidated financial statements of the Company and the requisite Form
10 disclosure regarding the Company. In addition, the Parent shall issue a press
release prior to 9:30 a.m. (New York Time) on the business day following
the Closing Date, announcing the closing of the transaction.
 
SECTION 7.08.    Furnishing of Information. As long as any Stockholder owns the
Shares, the Parent covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Parent after the date hereof pursuant to the Exchange Act. As long
as any Stockholder owns Shares, if the Parent is not required to file reports
pursuant to such laws, it will prepare and furnish to the Stockholder and make
publicly available in accordance with Rule 144(c) promulgated by the SEC
pursuant to the Securities Act, such information as is required for the
Stockholder to sell the Shares under Rule 144. The Parent further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
SECTION 7.09.    Access. Each Party shall permit representatives of each other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.
 
SECTION 7.10.    Preservation of Business. From the date of this Agreement until
the Closing Date, each of the Company and the Parent shall operate only in the
ordinary and usual course of business consistent with past practice (provided,
however, that Parent shall not issue any securities without the prior written
consent of the Company), and shall use reasonable commercial efforts to (a)
preserve intact its respective business organization, (b) preserve the good will
and advantageous relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of its
respective business, and (c) not permit any action or omission which would cause
any of its respective representations or warranties contained herein to become
inaccurate or any of its respective covenants to be breached in any material
respect.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


Miscellaneous
 
SECTION 8.01.    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Parent, to:


5353 Manhattan Circle, Suite 101
Boulder, Colorado 80303
Attention: Michael Friess
Facsimile:  (303) 499-6666
 
If to the Company, to:
 
Zhaoheng Investment Limited (BVI)
P.O. Box 957
Offshore Incorporations Centre
Road Town, Tortola
British Virgin Islands
Attention: _________________________
Facsimile:  (___) ___-____
 
If to the Stockholder at the addresses set forth in Exhibit A hereto.
 
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
Attention: Christopher Auguste
Facsimile:  (212) 715-8000


SECTION 8.02.    Amendments; Waivers; No Additional Consideration. No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company, Parent and the Stockholder holding a majority of the Shares. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either Party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to the Stockholder to amend or
consent to a waiver or modification of any provision of any transaction document
unless the same consideration is also offered to all Stockholders who then hold
Shares.
 
SECTION 8.03.    Termination.
 
(a)    Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(i)  
The Company, the Stockholder and the Parent may terminate this Agreement by
mutual written consent at any time prior to the Closing;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  
The Parent may terminate this Agreement by giving written notice to the Company
and the Stockholder at any time prior to the Closing (A) in the event the
Company or any of the Stockholder have breached any material representation,
warranty, or covenant contained in this Agreement in any material respect, the
Parent has notified the Company and/or the Stockholder of the breach, and the
breach has continued without cure for a period of twenty days after the notice
of breach, or (B) if the Closing shall not have occurred on or before May 15,
2008 by reason of the failure of any condition precedent under Section 6.02
hereof (unless the failure results primarily from the Parent itself breaching
any representation, warranty, or covenant contained in this Agreement); and

 
(iii)  
The Company may terminate this Agreement by giving written notice to the Parent
at any time prior to the Closing (A) in the event the Parent has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, the Company has notified the Parent of the breach, and the
breach has continued without cure for a period of twenty days after the notice
of breach or (B) if the Closing shall not have occurred on or before May 15,
2008, by reason of the failure of any condition precedent under Section 6.01
hereof (unless the failure results primarily from the Company or the Stockholder
themselves breaching any representation, warranty, or covenant contained in this
Agreement).

 
(b)    Effect of Termination. If any Party terminates this Agreement pursuant to
Section 8.03(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party to consummate
its obligations hereunder or to complete the transactions contemplated by this
Agreement, except for any Liability of any Party then in breach.
 
SECTION 8.04.    Power of Attorney. The Stockholder hereby irrevocably
constitutes and appoints the Company and any officer or agent of the Company,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of the Stockholder
or in the Company’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Stockholder, without notice to or assent by the Stockholder to transfer any
future shares acquired by the Stockholder and any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right granted to the Stockholder relating to transactions on or before the date
hereof.
 
SECTION 8.05.    Replacement of Securities. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Parent shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Parent may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
SECTION 8.06.    Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Stockholder, Parent and the Company will
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
be entitled to specific performance under this Agreement. The Parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
SECTION 8.07.  Indemnification; Indemnification Procedure.


(a)           Indemnification.  For a period of two (2) years following the
Closing Date, Michael Friess and Sanford Schwartz (collectively, the
“Indemnitor”) hereby agree to indemnify and hold harmless the Company and the
Parent (and their respective directors, officers, managers, partners, members,
shareholders, affiliates, agents, successors and assigns) (an "indemnified
party") from and against any and all claims, causes of action, losses,
liabilities, deficiencies, costs, damages, and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) and fees
incurred by the indemnified party as a result of any inaccuracy in or breach of
the representations, warranties or covenants made by the Parent herein,
including, without limitation, (i) any payment upon any taxes, penalties or
interest owed with respect to such taxes arising from the Parent’s failure to
file the tax returns prior to the Closing Date, and (ii)  any amounts owed to
creditors of the Parent which are not covered by the Settlements described in
Section 5.02(k).   The obligations of the Indemnitor hereunder are partially
secured by the indemnified party’s interest in the Indemnitors’ shares of Parent
Stock (the “Escrow Shares”) being held pursuant to the terms of the Securities
Escrow Agreement dated as of May 13, 2008 (the “Securities Escrow
Agreement”).  In the event an Indemnitor defaults on his obligation to make a
payment under this Section 8.07, the indemnified party may elect to claim the
Escrow Shares by providing notice to the escrow agent and the Indemnitor.


(b)  
Indemnification Procedure.



(i)  
The indemnified party will give written notice to the Indemnitor of any matter
giving rise to a claim for indemnification; provided, that the failure of any
party entitled to indemnification hereunder to give notice as provided herein
shall not relieve the Indemnitor of its obligations under this Section 8.07
except to the extent that the Indemnitor is actually prejudiced by such failure
to give notice.



(ii)  
In case any such action, proceeding or claim is brought against an indemnified
party in respect of which indemnification is sought hereunder, the Indemnitor
shall be entitled to participate in and, unless in the reasonable judgment of
the Indemnitor a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
Indemnitor shall be responsible for the reasonable fees and expenses of one
separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party.  In the event
that the Indemnitor advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the Indemnitor elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party's
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(iii)  
The indemnified party shall cooperate fully with the Indemnitor in connection
with any negotiation or defense of any such action or claim by the Indemnitor
and shall furnish to the Indemnitor all information reasonably available to the
indemnified party which relates to such action or claim.



(iv)  
The Indemnitor shall keep the indemnified party fully apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto.  If the Indemnitor elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense.



(v)  
The Indemnitor shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent.  Notwithstanding anything
in this Section 8.07 to the contrary, the Indemnitor shall not, without the
indemnified party's prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof which imposes any future
obligation on the indemnified party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
indemnified party of a release from all liability in respect of such claim.



(vi)  
The indemnification obligations to defend the indemnified party required by this
Section 8.07 shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the indemnified party shall
refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification.  The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the indemnified party against the Indemnitor or others, and
(b) any liabilities the Indemnitor may be subject to pursuant to the law.  No
Indemnitor will be liable to the indemnified party under this Agreement to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to the indemnified party’s breach of any of the representations,
warranties or covenants made by such party in this Agreement.



SECTION 8.08.   Limitation of Liability. Notwithstanding anything herein to the
contrary, each of the Parent and the Company acknowledge and agree that the
liability of Stockholder arising directly or indirectly, under any transaction
document of any and every nature whatsoever shall be satisfied solely out of the
assets of Stockholder, and that no trustee, officer, other investment vehicle or
any other affiliate of Stockholder or any investor, shareholder or holder of
shares of beneficial interest of Stockholder shall be personally liable for any
liabilities of Stockholder.
 
SECTION 8.09.    Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
SECTION 8.10.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
original intent of the Parties as closely as possible in an acceptable manner to
the end that Transactions contemplated hereby are fulfilled to the extent
possible.
 
SECTION 8.11.    Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
SECTION 8.12.    Entire Agreement; Third Party Beneficiaries. This Agreement,
taken together with the Company Disclosure Letter and the Parent Disclosure
Letter, (a) constitute the entire agreement, and supersede all prior agreements
and understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.
 
SECTION 8.13.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Each of the parties hereto hereby irrevocably and unconditionally
agrees (i) that it is and shall continue to be subject to the jurisdiction of
the courts of the State of New York and of the federal courts sitting in the
State of New York, and (ii)(A) to the extent that such party is not otherwise
subject to service of process in the State of New York, to appoint and maintain
an agent in the State of New York as such party’s agent for acceptance of legal
process and notify the other parties hereto of the name and address of such
agent, and (B) to the fullest extent permitted by law, that service of process
may also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by the U.S. Postal Service constituting evidence of valid
service, and that, to the fullest extent permitted by applicable law, service
made pursuant to (ii)(A) or (B) above shall have the same legal force and effect
as if served upon such party personally within the State of New York.
   
SECTION 8.14.    Assignment. To the fullest extent permitted by law, neither
this Agreement nor any of the rights, interests or obligations under this
Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the Parties without the prior written consent of the other
Parties. Any purported assignment without such consent shall be void. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.
 


[ Signature Page Follows ]


 


 
 

--------------------------------------------------------------------------------

 
 


The Parties hereto have executed and delivered this Share Exchange Agreement as
of the date first above written.
 
The Parent:




CERTIFIED TECHNOLOGIES CORPORATION
 
By:________________________________
        Name:
Title:
 
The Company:


ZHAOHENG INVESTMENT LIMITED (BVI)
 
By:________________________________
    Name:
Title:
 


The Stockholder:




 __________________________________
       Guosheng Xu






Acknowledged and Agreed as to Section 8.07:




 __________________________________
        Michael Friess

 

                             __________________________________ 
                                 Sanford Schwartz


 
[ Signature Page to Share Exchange Agreement ]
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Stockholders of Zhaoheng Investment Limited (BVI)



 
 
 
 
Name and Address of Stockholder
 
 
Tax ID Number of
Stockholder (if Applicable)
 
Number of Shares
of Company Stock
Being Exchanged
 
Percentage of Total Company
Shares Represented By Shares
Being Exchanged
 
Number of Shares of
Parent Stock to be Received
by Embedded Internet,
as nominee for the Stockholder
Guosheng Xu
c/o Zhaoheng BVI
P.O. Box 957
Offshore Incorporations Centre
Road Town, Tortola
British Virgin Islands
 
 
[________]
  1
100%
69,686,970 issued to Embedded Internet Solutions Limited





 
 
 
 

 
 
 
 
 